Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a method of generating an integrated circuit (IC) layout diagram, an IC device, and an electronic design automation (EDA) system with all exclusive limitations as recited in claims 1, 9 and 16;
the method of claim 1 comprising positioning a first active region between and adjacent to second and third active regions in the IC layout diagram, each of the first, second, and third active regions extending in a first direction, intersecting the first active region with first through fourth adjacent gate regions to define respective locations of a gate of an anti-fuse structure of a first anti-fuse bit, a gate of a transistor of the first anti-fuse bit, a gate of a transistor of a second anti-fuse bit, and a gate of an anti-fuse structure of the second anti-fuse bit,
which may be characterized in aligning separate first and second conductive regions along the first direction and between the first and second active regions so as to intersect the first conductive region with the first gate region and the second conductive region with the fourth gate region, and in aligning separate third and fourth conductive regions along the first direction and between the first and third active regions so as to either intersect the third conductive region with the first gate region and the fourth conductive region with the third gate region, or intersect the third conductive region with the second gate region and the fourth conductive region with the fourth gate region;
the IC device of claim 9 comprising a first anti-fuse structure comprising a first dielectric layer between a first gate conductor extending in a first direction and a first active area extending in a second direction perpendicular to the first direction, a second anti-fuse structure comprising a second dielectric layer between a second gate conductor extending in the first direction and the first active area, a first transistor comprising a third gate conductor extending in the first direction between the first and second gate conductors, a second transistor comprising a fourth gate conductor extending in the first direction between the second and third gate conductors,

the EDA system of claim 16 comprising components to cause the system to: arrange first through fourth layout cells by abutting the first and second layout cells with the third and fourth layout cells, wherein the first layout cell abutted with the second layout cell collectively defines a first active region corresponding to first and second anti-fuse bits, the third layout cell abutted with the fourth layout cell collectively defines a second active region corresponding to third and fourth anti-fuse bits, the first through fourth layout cells collectively define a third active region corresponding to fifth and sixth anti-fuse bits adjacent to the first and second anti-fuse bits and to the third and fourth anti-fuse bits; and to generate an integrated circuit (IC) layout diagram comprising the arrangement of the first through fourth layout cells,
which may be characterized in that the first layout cell comprises a first via region overlaps a first gate region shared by anti-fuse structures of the first, third, and fifth anti-fuse bits, and a second via region overlaps a second gate region shared by transistor structures of the first, third, and fifth anti-fuse bits, the fourth layout cell comprises a third via region overlaps a third gate region shared by transistor structures of the second, fourth, and sixth anti-fuse bits, and a fourth via region overlaps a fourth gate region shared by anti-fuse structures of the second, fourth, and sixth anti-fuse bits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Wu et al. U.S. Patent 10,122,538 discloses an antifuse physically unclonable function (PUF) unit including a first sub-antifuse cell, a second sub-antifuse cell, a connection circuit, a copying circuit and a reading circuit, the first sub-antifuse cell including a first antifuse transistor, the second sub-antifuse cell including a second antifuse transistor, wherein the connection circuit is connected between a source/drain terminal of the first antifuse transistor and a source/drain terminal of the second antifuse transistor, the copying circuit is connected with the first sub-antifuse cell and including a third antifuse transistor, the reading circuit is connected with the copying circuit.  

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






01-04-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818